—Order of disposition, Family Court, Bronx County (Clark Richardson, J.), entered on or about May 5, 2000, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute the crime of attempted sexual abuse in the second degree, and placed him on probation for 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). The element of intent to obtain sexual gratification, as defined by Penal Law § 130.00 (3), could be readily inferred, under all the circumstances, from appellant’s conduct itself, consisting of pulling the victim’s head towards his crotch, while telling her to perform a sexual act (see, Matter of Xheenan N., 273 AD2d 50; Matter of Kenny O., 276 AD2d 271, lv denied 96 NY2d 701). Concur—Williams, P.J., Andrias, Lerner, Rubin and Friedman, JJ.